ON MOTION FOR REHEARING AND APPLICATION TO TRANSFER TO THE SUPREME COURT EN BANC
PER CURIAM:
Although the trial court as did plaintiffs relied on § 88.917, it also found plaintiffs were denied due process of law. Plaintiffs’ petition did plead “depriving them of their property without due process of law in violation of the 14th amendment of the United States Constitution and Article 1 of Section 10 of the Constitution of Missouri.”
The United States Supreme Court has said as to the issue of whether property is taken without due process of law: “The simple but controlling question is whether the state has given anything for which it can ask return.” State of Wisconsin v. J. C. Penney Co., 311 U.S. 435, 444, 61 S.Ct. 246, 250, 85 L.Ed. 267 (1940). See also Morton Salt Co. v. City of South Hutchinson, 159 F.2d 897 (10th Cir. 1947); Cleveland-Cliffs Iron Co. v. State of Michigan, 329 Mich. 225, 45 N.W.2d 46, 55 (1950); 16A C.J.S. Constitutional Law § 648, p. 949. We have found that test governs the situation in this case because it appears that the construction of the traffic-way involved could only be a detriment and not a benefit to the homeowners on this street. Although property owners who have not made a claim for damages for change of grade may not now do so, we hold that they are not to be required to pay assessments for building this trafficway because they received no benefits from it since it is a detriment to their property for the reasons stated in our opinion.
The motion for rehearing is overruled.